Case 1:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 1 of 9

Case # N20J-02122 MANICHAEAN CAPITAL, LLC, ET AL., PLAINTIFF

 

VS.

SOURCEHOV HOLDINGS, INC., DEFENDANT

State of Delaware }
) SS.
New Castle County }

|, Lisa M. Gonzalez, Chief Deputy Prothonotary, acting in the capacity of the Prothonotary of the Superior Court of the
State of Delaware, in and for New Castle County, pursuant to 29 Dei. C. § 90328, do hereby certify that the foregoing contains
a true copy of:
N20J-02122 *AND THE UNDERLYING
DOCKET ENTRIES AS RECORDED ON 04/15/2020
In the case there stated as the same now remains of record in the Superior Court of the State, at Wilmington.
IN TESTIMONY WHEREOF, | hereunto set my hand and affix the seal of the said Court this 17 _day of JUNE

    
  

 

 

A.D, 2020, LY |
Loa Me ee
Chief Deputy Prothondtanyl T
State of Delaware ) |
) SS.
New Castle County }

|, William C. Carpenter, Judge of the Superior Court in and for New Castle County of the said State, do Nel 2)
the foregoing record and attestation made by Lisa M. Gonzalez, Chief Deputy Prothonotary of the said Court, whose name is
hereto subscribed, and to which the seal of the Court is affixed, are in due form and made by the proper officer.

 

IN TESTIMONY WHEREOF, | hereunto set my hand and affix the seal of the said Court this __17™ day of JUNE |
A.D. 2020. i. AD if

Judge

State of Delaware }
)SS.
New Castle County }

State of Delaware, in and for New Castle County, pursuant to 29 Del. C. § 9032B, do certify that the Honorabh
Carpenter, by whom the foregoing attestation was made, and whose name is hereto subscribed; was at the time of making

thereof and still is a Judge of Superior Court of New Castle County of the said State, duly commissioned and sworn, to all
whose acts as such, full faith and credit are, and ought to be, given, as well in Court of Justice as elsewhere.

IN TESTIMONY WHEREOF, | hereunto set my hand affix the seal of the said Court this 17" day of

— “le At otlorsa0e,

o— Deputy Prothonotary (_) ¢

  
Docket Info€im@sénih:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page2of9 Pagel of 2

Court SUPERIOR CT NEW Case Type: CHANCERY Case Caption
Location: CASTLE COUNTY COURT MANICHAEAN CAPITAL, LLC,
JUDGMENT CHARLES CASCARILLA,

EMILY KHAN WOODS, LGC
FOUNDATION, INC., IMAGO DET

Case Number: N20J-02122 Case Status: JUDGMENT FOUNDATION, INC., PLAINTIFF
EFiled: Yes Claim Value:
VS
Judge JN*
Initials: SOURCEHOV HOLDINGS, INC.,
DEFENDANT

 

   

 

Date/Time Type Code Description Filing Party Emages
4/15/2020 31JCH INIT FILING CHANCERY COURT ATP - MURPHY, SCMAGMAR
1:22:45 PM MATTHEW W 04/16/2020

INITIAL FILING CHANCERY COURT

SEE IMAGE ATTACHMENT FOR JUDGMENT DETAILS CERTIFIED AS A TRUE COPY

DATE DOCKETED: APRIL 16, 2020

ATTEST: LISA M. GONZALE?

JUDGMENT IS ENTERED AGAINST: SOURCEHOV HOLCGNIER, BPUTY PROTHONOTARY

JUDGMENT AMOUNTS TO BE PAID AS FOLLOWS: BY 4d

JUDGMENT AMOUNT $57684471.00 an 4 :
4/15/2020 3EAIC INITIAL COMPLAINT ATP - MURPHY, SCTHUDAY L
1:22:45 PM MATTHEW W 04/16/2020

INITIAL COMPLAINT

DATE DOCKETED: APRIL 16, 2020

CERTIFIED FINAL ORDER AND JUDGMENT IN COURT OF CHANCERY ACTION C.A,

NO, 2017-0673-IRS

ACCEPTED BY: J

TRANSACTION ID: 65579397
4/15/2020 3FAFF AFFIDAVIT FILED ATP - MURPHY, SCTHUDAY 1
4:08:09 PM MATTHEW W 04/16/2020

AFFIDAVIT FILED

DATE DOCKETED: APRIL 16, 2020

UNSWORN DECLARATION OF MATTHEW W. MURPHY, ESQUIRE, PURSUANT TO 10

DEL. C. 3927

ACCEPTED BY: KZ

TRANSACTION ID: 65580268
4/15/2020 3IMEJ].| MISC-EXEMPLIFIED JUDGMENT ATP - MURPHY, SCSUNDAY i
4:10:01 PM MATTHEW W 04/19/2020

LETTER FOR COPY OF EXEMPLIFIED JUDGMENT

DATE DOCKETED: APRIL 19, 2020

LETTER DATED APRIL 15, 2020 TO THE PROTHONOTARY REQUESTING EXEMPLIFIED

COPIES OF FINAL ORDER AND JUDGMENT

ACCEPTED BY: KZ

TRANSACTION ID: 65580309
4/15/2020 3IMEJ. MISC-EXEMPLIFIED JUDGMENT ATP - MURPHY, SCSUNDAY 4
4:10:01 PM MATTHEW W 04/19/2020

LETTER FOR COPY OF EXEMPLIFIED JUDGMENT
DATE DOCKETED: APRIL 19, 2020
LETTER DATED APRIL 15, 2020 TO THE PROTHONOTARY REQUESTING EXEMPLIFIED

https://reports.courts.state.de.us/CourtroomAssistant/Docket.aspx 6/17/2020
Docket Infotiaattoh 20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 3of9 Page 2 of?

COPIES OF FINAL ORDER AND JUDGMENT
ACCEPTED BY: KZ
TRANSACTION ID: 65580309

4/15/2020 SIME] MISC-EXEMPLIFIED JUDGMENT ATP - MURPHY, SCSUNDAY
4:10:01 PM MATTHEW W 04/19/2020

LETTER FOR COPY OF EXEMPLIFIED JUDGMENT

DATE DOCKETED: APRIL 19, 2020

LETTER DATED APRIL 15, 2020 TO THE PROTHONOTARY REQUESTING EXEMPLIFIED
COPIES OF FINAL ORDER AND JUDGMENT

ACCEPTED BY: KZ

TRANSACTION ID: 65580309

im

5/7/2020 3NSRV NOTICE OF SERVICE ATP - MURPHY, SCFRIDAY AL
1:09:02 PM MATTHEW W 05/08/2020

NOTICE OF SERVICE

DATE DOCKETED: MAY 8, 2020

NOTICE OF SERVICE OF PETITIONERS-JUDGMENT CREDITORS’ INTERROGATORIES
IN AID OF EXECUTION AND CERTIFIED JUDGMENT COMPLAINT

ACCEPTED BY: MBM

TRANSACTION ID: 65622427

https://reports.courts.state.de.us/CourtroomAssistant/Docket.aspx 6/17/2020

 
 
 

Case 1:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 4 of 9

 

  

1S 2020 0

  

EFiled: Mar 26 2020 ae fii
GRANTED Transaction 10 65540243 | i

: , cace-Neratieezads | .
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE “fron

 

 

MANICHAEAN CAPITAL, LLC;
CHARLES CASCARILLA; EMIL KHAN
WOODS; LGC FOUNDATION, INC.;
AND IMAGO DEI FOUNDATION, INC.,

Petitioners, C.A. No. 2017-0673-JRS

¥,

a CERTIFIED AS A TRUE COPY”
RCEHOV HOLDINGS, ING.,, :
SOU OV INGS, INC ATTEST: LISA M. GONZALEZ °

; CHIEF A EPUTY PROTHONOTARY
Respondent. B 2 aaa

 

 

[PROPOSED] FINAL ORDER AND JUDGMENT
WHEREAS, the foregoing matter having been heard and considered on the

merits, the Court issued a Memorandum Opinion dated January 30, 2020, in which
it found the per share fair value of stock of SourceHOV Holdings, Inc.
(“SourceHOV” or “Respondent”) on July 12, 2017 to be $4,591;

WHEREAS, on February 6, 2020, Respondent filed a Motion for
Reconsideration of the number of shares used in the denominator of the per share
calculation, and the Court denied the Motion for Reconsideration on March 11,

2020;
NOW, THEREFORE, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:
Case 1:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 5 of 9

I. For the reasons explained in this Court’s Opinion dated January 30,
2020, Respondent SourceHOV Holdings, Inc. is liable to Petitioners, for an
appraisal award of $4,591 per appraised share, plus interest at the legal rate,
compounded quarterly, commencing from July 12, 2017 until the date of payment,
for a total amount of $57,684,471 as of the March 25, 2020 date of judgment.

2, Under Chancery Court Rule 54(d) costs are assessed to Petitioners and
against Respondent, based on total Petitioner costs incurred to the law firm of
Richards, Layton & Finger, P.A. in the amount of $13,519.64 and Petitioner costs
of $435.50 incurred to the law firm of McCollom D’Emilio Smith Uebler LLC,
which is comprised of (1) $8,052.75 in filing and court fees; (ii) $3,631.39 in
delivery services fees; and (iii) $2,271 .00 in Court docket services fees,

3, Payment of this Final Order and Judgment shall be made as follows:

 

Share | Award Plus Interest
Total f
Beneficial Owner | Totals | (as of Mar. 25, 2020) Costs Mar 25.2020)
. $

 

Manichaean 3,574 $2.0,008,18 1.22 $4,840.42 | $20,013,021.64
Capital, LLC

 

Charles Cascarilla | 4,418 $24,733,112.66 $5,983.49 | $24,739,096.14

¥

 

Emil Woods 2,024 $11,330,878.24 $2,741.18 | $11,333,619,.42

 

 

 

 

 

 

 

 

LGC 205 $1,147,643.30 $277.64 $1,147,920.94
Foundation, Inc.
Imago Dei 83 $464,655.58 $112.41 $464,767.99
Foundation Inc.
Totals 10,304 $57,684,471 $13,955.14 | $57,698,426,14

 

 

 
Case 1:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 6 of 9

4, Interest after March 25, 2020 shall accrue at 5% over the Federal
Reserve discount rate, compounded quarterly and adjusting accordingly for
compounding and changes in the Federal Reserve discount rate from March 25,
2020 until full payment, including applicable post-judgment interest, by
Respondent into Petitioners’ counsel’s escrow account on Petitioners’ behalf.

5. This Final Order and Judgment may be enforced in Delaware by the
issuance of writs of execution substantially in the form and with the same effect as
those used in Delaware Superior Court, as provided in Court of Chancery Rule
69(a), and by any other means allowed by applicable law or procedure in any
jurisdiction where enforcement is sought.

6. This Final Order and Judgment may be entered by the Office of the
Prothonotary of New Castle County in the same manner and form and in the same
books and indices as judgments and orders are entered in the Superior Court, as
provided in 10 Del. C. § 4734,

7. Nothing in the Final Order and Judgment nor any actions taken in
accordance herewith shall be read to limit the parties’ right to appeal this Final
Order and Judgment.

8, Without affecting the finality of this Final Order and Judgment, this

Court shall retain jurisdiction over all matters relating to the supervision of the

 

 
Case 1:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 7 of 9

distribution of the judgment award to Petitioners and decisions related to any
controversies regarding the implementation of this Order.

SO ORDERED this 2h 1h day of [Ve veh, 2020.

y
CO, ph R. Ndha:
SL bor ofl fdas: Wh
ac CHlancellor Joseph R. Slight® TH

te

 

CERTIFIED:

ASA ATRUB COPY: ay
LATTES Ls be,
y GC (ja Ne

   

 
Case 1:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 8 of 9

 

TL ee

 

Court: DE Court of Chancery Civil Action
Judge: Joseph Slights

File & Serve i
Transaction TD: 65539200 i

Current Date: Mar 26, 2020
Case Number: 2017-0673-IRS
Case Name: CONF ORDER Manichaean Capital, LLC v. SourceHOV Holdings, Inc.

Court Authorizer: Slights, Joseph.

 

‘s/ Judge Slights, Joseph

 

 

 

 

 
Case 1:20-cv-05679-AKH Document 2-1 Filed 07/22/20 Page 9 of 9

Matthew W. Murphy
302-651-7817
Murphy@rlf.com

 

April 15, 2020

VIA E-FILE

Prothonotary

Judgments

Leonard L. Williams Justice Center
500 North King Street

Wilmington, Delaware 19801

Re: Manichaean Capital, LLC, et al. vy. SourceHOV Holdings, Inc.,
CA. No. N20J-02122

Dear Sir or Madam:

By copy of this letter, I request three exemplified copies of the Final Order

and Judgment filed in the captioned matter on April 15, 2020 (Trans. ID 65579397).

Sincerely,
/S/ Matthew W. Murphy
Matthew W. Murphy (#5938)

RE

One Rodney Square # 920 North King Street @ Wilmington, DE 1980] = Phone: 302-651-7700 m Fax: 302-651-7701

RLF? 23146453y.1 www srlicom

 
